UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JIMMY L. SMITH, )
Plaintiff, §
v. § Civil Case No. 15-1521 (RJL)
NANCY A. BERRYHILL,l §
Acting Commissioner of Social Security, )
Defendant. § F I L E D

fy sl-:P 1 8 2017
MEMORANDUM 0 NION clark, u.s. Dlsmct & Bankruptcy

£/ Courts for the D|strict of Co|umbla
(September L_. 2017)
[Di42 U.S.C. §405(g). On September 22, 2015, the
case Was referred to Magistrate Judge Deborah A. Robinson for full case management
See Dkt. # 3. Before Judge Robinson, plaintiff filed a Motion for Judgment of Reversal
[Dkt. # ll] and the SSA filed a Motion for Judgment of Affirmance [Dkt. # 13].

Pending before this Court is Magistrate Judge Robinson’s February 24, 2017
Report and Recommendation (“R & R”) for the above-captioned case. See Dkt. # l7.
Magistrate Judge Robinson recommended that the Court deny plaintiffs Motion for

Judgment of Reversal and grant the SSA’s Motion for Judgment of Affirmance. Pursuant

 

‘ Nancy A. Berryhill is now the Acting Commissioner of Social Security, and is automatically
substituted as defendant pursuant to Federal Rule of Civil Procedure 25(d).

to Local Civil Rule 72.3(b), the parties were allowed 14 days to file objections to the
recommendations made by Magistrate Judge Robinson. Not surprisingly, plaintiff
objected to Magistrate Judge Robinson’s R & R. See Pl.’s Objections to R & R (“Pl.’s
Objs.”) [Dkt. # 18].

When a party objects to a magistrate judge’s recommended disposition, the Court
reviews de novo those portions of the recommendation to which an objection is made.
Fed. R. Civ. P. 72(b)(3); LCvR 72.3(0). The Court may “accept, reject, or modify, in
whole or in part, the findings and recommendations of the magistrate judge.” LCvR
72.3(c). Upon consideration of Magistrate Judge Robinson’s R & R, the parties’ briefing,
and the applicable case law and legal standards, the Court hereby ADOPTS Judge
Robinson’s recommendations, DENIES plaintiffs Motion for Judgment of Reversal
[Dkt. # ll], and GRANTS the SSA’s l\/lotion for Judgment of Affirmance [Dkt. # l3] for
the reasons briefly discussed below.

BACKGROUND

The facts are ably summarized by Magistrate Judge Robinson in her report, see
R & R at l-3; therefore, only a brief overview is necessary. ln 2012, plaintiff submitted
applications to the SSA seeking disability insurance benefits as well as supplemental
security income. Administrative Record (“AR”) at 209-24 [Dkt. # 9]. In his materials,
plaintiff stated that three conditions limited his ability to work: a heart implant, high
blood pressure, and knee problems. Ia’. at 256. The SSA denied plaintiffs applications
and his requests for reconsideration in September 2012 and January 2013, respectively.

Id. at 105-15, 143-54.

Plaintiff then sought and received a hearing before a SSA Administrative Law
Judge (“ALJ”). Following the April 2014 hearing, the ALJ denied plaintiffs applications
for disability insurance benefits and supplemental security income. See id. at 34-53. To
summarize, the ALJ concluded that, although plaintiff had a number of impairments, he
had the “residual functional capacity” (“RFC”) to perform certain types of sedentary
work as defined in SSA regulations Id. at 41 (citing 20 C.F.R. §§ 404.1567(a),
416.967(a)). Based on that RFC determination, the ALJ concluded that there were a
significant number of jobs in the national economy that plaintiff could perform and that
plaintiff therefore did not suffer from a “disability, as defined in the Social Security Act.”
Id. at 47. The SSA denied plaintiffs request for review of the ALJ’s decision. See id. at
l-7. Having exhausted his remedies before the SSA, plaintiff proceeded to file the
present action. See generally Compl. [Dkt. # l].

Plaintiff attacks the decision of the ALJ on three primary grounds. First, plaintiff
contends that the ALJ failed to properly weigh the medical opinion evidence provided by
plaintiffs treating physicians when determining plaintiffs RFC. Second, plaintiff
contends that the ALJ’s RFC finding that plaintiff can perform limited sedentary work is
not supported by substantial evidence. Third, plaintiff contends that the ALJ failed to
properly evaluate plaintiffs credibility. ln her R & R, Magistrate Judge Robinson
rejected plaintiffs contentions For all of the reasons discussed by Magistrate Judge

Robinson and briefly elaborated upon below, l agree that plaintiffs claims fail.

ANALYSIS

To begin, as Magistrate Judge Robinson noted, this Court will affirm a decision by
the SSA if it is “based on substantial evidence in the record and correctly applies the
relevant legal standards.” Butler v. Bamhart, 353 F.3d 992, 999 (D.C. Cir. 2004); see
also 42 U.S.C. §405(g). That review is “highly deferential to the agency fact-finder,
requiring only ‘such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.”’ Rossello ex rel. Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C.
Cir. 2008) (quoting Pierce v. Underwoocl, 487 U.S. 552, 565 (1988)). When evaluating
the decision of an ALJ, a reviewing court “eXamines whether the ALJ has analyzed all
evidence and has sufficiently explained the weight” given to “obviously probative
exhibits.” Nicholson v. Soc. Sec. Aclmz`n., 895 F. Supp. 2d 101, 103 (D.D.C. 2012)
(internal quotation mark omitted). A reviewing court “is not to review the case ‘de novo’
or reweigh the evidence.” Guthrl`e v. Aslrue, 604 F. Supp. 2d 104, 112 (D.D.C. 2009).
When challenging an agency determination, the plaintiff “bears the burden of
demonstrating that the Commissioner’s decision was not based on substantial evidence or
that incorrect legal standards were applied.” Cunningliam v. Colvl'n, 46 F. Supp. 3d 26,
33 (D.D.C. 2014) (internal quotation marks and brackets omitted).

Plaintiff first objects to the R & R’s conclusion that the ALJ permissibly weighed
the medical opinion evidence in the course of determining plaintiffs RFC. Pl.’s Objs. at
2-4. Under this Circuit’s “treating physician rule,” the opinion of a claimant’s treating
physician regarding the claimant’s disability is “binding on the fact-finder unless

contradicted by substantial evidence.” Butler, 353 F.3d at 1003 (internal quotation marks

omitted). Thus, an ALJ who “rejects the opinion of a treating physician” must “explain
his reasons for doing so.” Id. (internal quotation marks omitted). Although an ALJ must
explain “what weight he attaches to the treating physician’s conclusions, or if he attaches
none, his reason therefor,” id. (internal quotation marks and brackets omitted), an ALJ
“need not accept medical opinions that are internally inconsistent or contradicted by
substantial evidence in the record,” Warfielcl v. Colvz`n, 134 F. Supp. 3d 11, 20 (D.D.C.
2015).

Here, the ALJ chose to afford “very little weight” to the opinions of plaintiffs
treating primary care physician, Dr. Onyeaghala. AR at 44. With respect to plaintiffs
cardiologist, Dr. Burris, the ALJ afforded “significant weight” to the opinions regarding
plaintiffs physical limitations, but gave “less weight” to the terminology employed by
Dr. Burris - including Dr. Burris’s use of the term “permanent disability.” Id. at 45.
Plaintiff contends that the ALJ’s treatment of the treating physician evidence was
improper. But as ` Magistrate Judge Robinson thoroughly explains, the ALJ’s
determinations were supported by substantial evidence. See R & R at 4-7. The ALJ
explained that Dr. Onyeaghala’s opinions were inconsistent with much of the evidence in
the record and found little support in the doctor’s treatment notes or treatment record.
AR at 44. As for Dr. Burris, the ALJ declined to afford weight to the doctor’s use of
legal terminology. That decision was proper, as it is the agency, not a claimant’s
physician, that is responsible for making the legal determination that an individual is
permanently disabled as that term is defined by law. See R & R at 7 (citing 20 C.F.R.

§ 404.1527(d)(1)). l\/loreover, the ALJ pointed out that Dr. Burris’s opinion that plaintiff

“cannot do any work” was contradicted by evidence in the record, including Dr. Burris’s
own notes. AR at 45. 1 therefore agree with Magistrate Judge Robinson that the ALJ’s
treatment of the medical opinion evidence “is ‘supported by substantial evidence in the
record and is adequately explained in the ALJ’s decision as required by law.”’ R & R at
7 (quoting Warfiela’, 134 F. Supp. 3d at 20).

Plaintiff next objects to the R & R on the basis that it “does not address” plaintiffs
argument that the ALJ’s RFC finding is unsupported by substantial evidence. Pl.’s Objs.
at 4. Upon review of the ALJ’s RFC analysis, however, l conclude that the ALJ’s
determination is supported by substantial evidence. A claimant’s RFC “is designed to
determine the claimant’s uppermost ability to perform regular and continuous work-
related physical and mental activities in a work environment.” Butler, 353 F.3d at 1000.
ln performing an assessment of an individual’s RFC, the ALJ must identify the evidence
that supports the RFC conclusion, “as well as the reasons for rejecting medical opinions
in conflict with the ultimate RFC determination.” Id.

In this case, the ALJ determined that plaintiffs RFC was limited to a modified
range of sedentary work. See AR at 41. Plaintiff, who claims that he cannot perform
even the limited scope of work contemplated by the ALJ’s RFC determination, argues
that the ALJ’s finding is inconsistent with plaintiffs testimony at the hearing and
plaintiffs treating physician evidence. As discussed elsewhere in this opinion, however,
the ALJ adequately explained his choice to assign little weight to some of the opinions of
plaintiffs treating physicians and permissibly determined that plaintiffs own statements

were not credible It’s therefore little surprise that those pieces of evidence are not

consistent with the ALJ’s RFC determination lmportantly, that is not to say that the
ALJ’s RFC conclusion lacked support in other record evidence. To the contrary, the ALJ
discussed numerous pieces of evidence throughout his opinion that supported his ultimate l
RFC conclusion. That evidence includes, but is not limited to, the fact that plaintiff
worked as a custodian after receiving a pacemaker in 2008 and only stopped working
because his contract ended, AR at 43, 64; the fact that plaintiff had not been prescribed
assistive devices for movement or stability and had been on a relatively conservative
treatment regimen, id. at 40, 42; the fact that the consultative physical examiner did not
find evidence of certain maladies when examining plaintiff, id. at 42-43; and the fact that
plaintiff testified that he engaged in numerous activities - such as using public
transportation, grocery shopping, and performing household chores - that the ALJ
concluded “do not substantiate an inability to perform a desk job,” id. at 44. To be sure,
the medical evidence indicated that plaintiff suffers from pain in his lower extremities
and back and should refrain from strenuous activities accordingly. Icl. at 40. But the ALJ
took that evidence into account when limiting plaintiffs RFC to a restricted range of
sedentary work. See, e.g., id. at 40, 43-45. ln short, the ALJ appropriately analyzed and
assigned plaintiffs RFC.

Plaintiffs final objection is to the R & R’s analysis of the ALJ’s credibility
determination 4 in particular, the R & R’s conclusion that the ALJ permissibly
determined that plaintiffs statements about his conditions were “not credible.” Pl.’s
Objs. at 6-7. Under Butler, an ALJ assessing a plaintiffs claim that he or she suffers

from disabling pain must follow a two-step process. At the threshold, the ALJ must

assess plaintiffs “medical signs or laboratory findings evidencing a medically
determinable impairment that could reasonably be expected to produce the alleged pain.”
Batler, 353 F.3d at 1004 (internal quotation marks omitted). lt is undisputed that the ALJ
followed that first step here, concluding that “the claimant’s medically determinable
impairments could reasonably be expected to cause the alleged syinptoms.” AR at 42.
Having made that initial 'linding, the ALJ was then required to “assess[] the
persistence and intensity of the claiinant’s pain as well as the extent to which it impairs
[his] ability to work.” Bazler, 353 F.3d at 1004 (citing 20 C.F.R. §§ 404.1529(0)(1),
416.929(c)(1)). As part of that analysis, the ALJ evaluated the credibility of plaintiffs
statements regarding the severity of and limitations caused by his pain. The ALJ
concluded that plaintiffs “statements concerning the intensity, persistence and limiting
effects of [his] symptoms are not entirely credible.” AR at 42. Plaintiff contends that the
ALJ’s credibility determination was not supported by substantial evidence. Like
Magistrate Judge Robinson, l disagree. The ALJ fulfilled the duty to provide “specific
reasons for the finding on credibility, supported by the evidence in the case record.”
Batler, 353 F.3d at 1005. For instance, the ALJ explained that plaintiffs claims
regarding his pain and functioning were undermined by the evidence that plaintiff
engaged in activities of daily living and lacked “any documented assistive devices” -
evidence the ALJ concluded was “suggestive of greater abilities than as alleged.” AR at
42; see also R & R at 9-10. The ALJ also noted that plaintiffs treatment history was
inconsistent With plaintiffs claim of “disabling symptoms.” AR at 43. The ALJ’s

analysis and discussion of the “specific reasons for the finding on credibility,” reasons

that were “supported by the evidence i~n the case record,” is sufficient under the standard
of review applicable here. Butler, 353 F.3d at 1005.
CONCLUSION

For the foregoing reasons, in addition to those given by Magistrate Judge
Robinson in her R & R, plaintiffs claims fail as a matter of law. Accordingly, upon
consideration of the entire record and de novo review of the objected-to portions of the
R & R, the Court hereby ADOPTS Judge Robinson’s recommendations, DENIES
plaintiffs Motion for Judgment of Reversal, and GRANTS the SSA’s Motion for
Judgment of Affirmance. An Order consistent with this decision accompanies this

Memorandum Opinion.

ICHARD . N
United States District Judge